PHILLIPS, Judge.
In this state one who for a fee or other charge constructs, or contracts to construct, for another a building that costs more than $30,000 to build is required to be licensed as a general contractor, G.S. 87-1, G.S. 87-10, G.S. 87-13, and if not so licensed the contract will not be enforced by our courts. Brady v. Fulghum, 309 N.C. 580, 308 S.E. 2d 327 (1983). Since the record shows without contradiction that though not licensed as such by the state plaintiff acted as a general contractor in contracting to build defendants’ house at a cost exceeding $30,000, the order refusing to enforce plaintiffs contract and dismissing its claim against defendants was properly entered. Plaintiffs argument that the law as above stated did not apply to it since the construction contracted for was supervised by its employee who was a licensed general contractor is unavailing; for under similar circumstances that same argument was rejected in Joe Newton, Inc. v. Tull, 75 N.C. App. 325, 330 S.E. 2d 664 (1985).
Affirmed.
Judges BECTON and Greene concur.